December 19. 1968


Hon. Thomas J. Purdom                  Opinion      NO.   M-324
County Attorney
Lubbock County Courthouse              Re:       Construction of Article 666-32,
Lubbock, Texas 79401                             Vernon's Penal Code, as to
                                                 determining computation of the
                                                 required twenty-five percent
                                                 of the qualified voters whose
                                                 signature must appear on a
                                                 petition for a local option
                                                 liquor election in a particular
Dear Mr. Purdom:                                 justice precinct.
           You have requested a construction of Article 666-32,
Vernon's Penal Code, relative to the number of voters required
to call a local option election on the sale of alcoholic beverages
in a justice precinct In your county. The pertinent part of the
statute   is:




     together with the number that appears on his
     voter registration certificate,-taking the vote
     for Governor at the last preceding general elec-
     tion at which presidential electors were elected
     as the basis for determining the number of
     qualified voters In any such county, justice
      reclnct, or Incorporated city or town, it is
      erebv reaulred that the commissioners court
     at its next regular session shall order a
     local option election to be held upol;f
                                           the is-
     sue set out In such petition. . . .
     (Emphasis added.)



                            - 1590 -
Hon. Thomas J. Purdom, page 2 (M-324)


          You state in your request that a local option
petition was issued by the county clerk prior to the General
Election held on November 5, 1968, and was filed by the
petitioners on November 8, 1968 with the county clerk. You
have requested a construction of Article 666-32, Vernon's
Penal Code, to determine the computation of the required
twenty-five percent of the qualified voters whose signature
must appear on a petition for a local option liquor election
in a particular justice precinct. Specifically you have requested
to know If the vote for Governor in the General Election on
November 5, 1968, Is the proper General Election to meet the
requirements of twenty-five percent of the qualified voters
whose signatures must appesr on the petition filed in the
county clerk's office.
          The provisions in Article 666-32, Vernon's Penal
Code, governing the request for petitions and the issuance
of petitions are for Insuring that the petitions will be
obtained in proper form and to provide a record for the re-
quirements of Article 666-32+ of Vernon's Penal Code.
          In our opinion the instrument issued by the county
clerk never becomes a petition signed by the voters until it
is filed in the county clerk's office. The date of filing is
the-that      the petition becomes an official petition. It is
the   oetiticn that confers the jurisdiction to call the election.
cl’.: Powell v. Bond, County Attorney, 150 S.W.2d 337 (Tex.Civ.
APP. 1941,-t                            v. Moore, 157 S.W.2d
515 (Ark.Sup. 1942), holding thamt   is the time of filing of a
petition that will govern in determining the number of legal
voters and the percentage thereof for determination of the
calling of an election. Since the only petition on file was
filed subsequent to the General Election of November 5, 1968,
the petition must meet the test of "twenty-five percent of the
qualified voters taking the vote for Governor at the last
preceding general election at which presidential electors
were elected as the basis for determining the number of
qualified voters in any tuch county, justice precinct, or in-
corporated city or town.   Under the facts submitted, the last
presldential general election is November 5, 1968.
                     SUMMARY
         Where a petition for a local option liquor
    election is filed after the General Election on
    November 5, 1968, the General Election of November



                          -1591e
Hon. Thomas J. Purdom, page 3 (M-324)


     5, 1968, is the proper election upon        which to
     make the computation of the required        twenty-five
     percent of qualified voters required        in Article
     666-32, Vernon's Penal Code, for the        petition.
                                         truly yours,

                                            ?zz.@e
                                            C. MARTIN
                                         ey General of Texas
Prepared by William J. Craig
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
John Banks
Linward Shivers
Jack Sparks
Fisher Tyler
HAWTHORNE PHILLIPS,
Staff Legal Assistant




                            -   1592 -